Title: General Orders, 27 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Friday Septr 27th 1782
                     Parole Massachusetts
                     Countersigns Boston, Salem.
                  
                  For the Day Tomorrow Colonel ButlerMajor WyllysBrigade Major WilliamsB. Qr Master AppletonFor duty tomorrowthe 1st Jersey & 4th Massa. regiment.
                  The seventh Massachusetts regiment will releive the second Jersey regiment on fatigue at Westpoint the 29th instant.
                  The 1st New York regiment will releive the men of the Rhode island regiment on duty at Stoney point and Kakiat at the same time.
               